DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on May 9, 2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Derek Lightner on May 24, 2022.
The application has been amended as follows:
Claim 1:
A multiple stage method for hydraulically fracturing a subterranean formation, the method comprising: 
introducing an aqueous acid composition at a pressure in a range of from 25 to 200 psi using an acid jetting tool, into a cased wellbore located in the subterranean formation, the subterranean formation comprising 60 to 99 wt.% carbonate rock, based on a total rock weight of the subterranean formation located within a 5 m radius of a longitudinal axis of the wellbore; 
contacting the aqueous acid composition with a first zone of the subterranean formation at plural etching locations, interspersed with isolator elements, for a time period in a range of from 5 to 60 minutes, wherein the contacting reduces by at least 10% a density of the subterranean formation at the etching locations; 
after the contacting, rinsing the wellbore and the etching locations with a rinsing liquid; then 
injecting a fracturing fluid into the wellbore thereby creating fractures in the subterranean formation at the etching locations, wherein the fracturing fluid is injected at a pressure in a range of from 1467.4 to 1870 psi, which is 15% to 33.3% less than a minimum breakdown pressure; wherein the minimum breakdown pressure is a minimum injecting pressure needed to fracture the subterranean formation, respective etching locations, without first contacting the subterranean formation with the aqueous acid composition, 
wherein the aqueous acid composition, has a pH in a range of from 2 to less than 4, and comprises an acidified chelating agent comprising N,N-dicarboxymethyl glutamic acid (GLDA) and an acid, 
wherein the acidified chelating agent and the acid are present in a range of from 7.5 to 12.5 wt.% based on a total weight of the aqueous acid composition 
wherein the subterranean formation is not hydraulically fractured before the introduction of the aqueous acid composition, and 
wherein the acid in the aqueous acid composition is at least one selected from the group consisting of HCl, HBr, HClO4, and HBrO4, wherein the acid is present in a range of from 5 to 10 wt.%, based on the total weight of the aqueous acid composition 
Claim 3:
The method of claim 1, wherein the acid in the aqueous acid composition is the HCl.
Claim 11:
The method of claim 10, wherein the fractures of the subterranean formation at the etching locations are directed, by the introducing of the aqueous acid composition, to within ± 150 of a radial axes centered within the respective wormhole.
Claim 13:
The method of claim 1, wherein the subterranean formation has to 99 wt.% of the carbonate rock, based on the total rock weight of the subterranean formation located within a 5 m radius of the longitudinal axis of the wellbore.
Claim 21:
The method of claim 1, wherein the acid consists essentially of the HCl and the acidified chelating agent consists essentially of the N,N-dicarboxymethyl glutamic acid (GLDA).
Claim 22:
The method of claim 1, wherein the acid consists of the HCl and the acidified chelating agent consists of the N,N-dicarboxymethyl glutamic acid (GLDA).
Claim 23:
The method of claim 1, wherein the aqueous acid composition, has a pH in a range of from 2 to 3.75.
Claim 24:
The method of claim 1, wherein the aqueous acid composition, has a pH in a range of from 2 to 3.5.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Nguyen et al., alone or in combination with Legemah et al. and/or Cash et al., discloses and/or teaches a method of fracturing a subterranean formation comprising the introduction of an aqueous acid composition followed by injection of a fracturing fluid as set forth in the Final Rejection (mailed 02/07/2022). The reference(s), however, fail to teach the method steps in combination with the numerical ranges of the various features of Claim 1 resulting in the claimed injection pressure range of the fracturing fluid, as compared to the minimum breakdown pressure in a subterranean formation that is not hydraulically fractured previously, as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674